Allowance
	Claims 1-6 and 8-14 are hereby deemed patentable. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
In re Claim 1, in line 3, after “a device body, an outer peripheral” add –wall—so as to now read “a device body, an outer peripheral wall of the device body having a central region and a”. 

REASONS FOR ALLOWANCE
The specific limitations of “wherein a sidewall comprises a first extension portion, a second extension portion, and a bending portion connected between the first extension portion and the second extension portion, and an extension direction of the first extension portion and an extension direction of the second extension portion form therebetween an included angle that is equal or more than 90 degrees and equal to or less than 120 degrees” in Claim 1, and similarly in Claim 5, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
Hawaka et al. (US Publication 2018/0375189) discloses an electronic device with an anti-shock function, the electronic device comprising: a device body 16, an outer peripheral of the 
However, Hawaka does not disclose wherein the sidewall comprises a first extension portion, a second extension portion, and a bending portion connected between the first extension portion and the second extension portion, and an extension direction of the first extension portion and an extension direction of the second extension portion form therebetween an included angle that is equal or more than 90 degrees and equal to or less than 120 degrees.  
Furthermore, an assignee and inventor search were performed to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841